United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
DEPARTMENT OF ENERGY, NATIONAL
NUCLEAR SECURITY ADMINISTRATION,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0787
Issued: June 28, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2016 appellant filed a timely appeal from a January 26, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a work-related injury
because it was untimely filed.
FACTUAL HISTORY
On October 14, 2015 appellant, then a 46-year-old federal agent nuclear materials
courier, filed an occupational disease claim (Form CA-2) alleging that he sustained progressive
1

5 U.S.C. § 8101 et seq.

idiopathic ataxic syndrome due to a January 18, 2011 vehicular accident at work for which he
had previously filed a claim.2 He also claimed that, as a consequence of the progressive
idiopathic ataxic syndrome, he fell at work on June 4, 2012 and injured his left wrist and
forearm.3 Appellant noted on the claim form that he first became aware of his claimed condition
on April 15, 2011 and that he first realized on April 15, 2011 that it was caused or aggravated by
his employment. On the same claim form, appellant’s immediate supervisor indicated that
appellant first reported his claimed injury to her on April 15, 2011.4
In a November 4, 2015 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of his claim that he sustained progressive idiopathic ataxic
syndrome due to the January 18, 2011 vehicular accident. On November 4, 2015 it also
requested that the employing establishment provide additional information regarding appellant’s
claim, including any comments from a knowledgeable supervisor on the accuracy of the
statements provided by appellant regarding the claimed injury.
Appellant submitted medical evidence in support of his claim, including an October 1,
2013 report in which Dr. Amanda Deligtisch, an attending Board-certified neurologist, noted that
appellant had reported an almost three-year history of subtle progressive balance difficulty and
speech difficulty.5 In a report dated August 27, 2015, Dr. Christopher M. Gomez, an attending
Board-certified neurologist, noted that appellant reported being healthy until January 2011 when
he was involved in a rollover vehicular accident in which he bumped his head. He indicated that
in approximately April 2012 appellant’s wife reportedly began to notice changes in appellant’s
speech with some slurring, a condition which worsened thereafter. Appellant reported that by
April 2012 he began falling on a regular basis when engaging in the running exercises required
by his job and that in June 2012 he fell and fractured his left wrist. On October 2, 2015
2

On January 19, 2011 appellant filed a traumatic injury claim (Form CA-1) under a separate claim file alleging
that he sustained injury to his head, left shoulder, and left ring finger in a vehicular accident at work on
January 18, 2011. OWCP accepted the occurrence of the January 18, 2011 work-related accident, but found that
appellant did not submit medical evidence establishing a specific medical condition due to the work incident
(OWCP File No. xxxxxx578).
3

On June 4, 2012 appellant filed a traumatic injury claim (Form CA-1) under a separate claim file alleging that
he sustained injury to his left wrist and forearm due to a fall which occurred while exercising on stairs at work on
June 4, 2012. OWCP accepted that appellant sustained closed distal radius and scaphoid fractures of his left wrist,
post-traumatic arthritis of his left wrist, and traumatic arthropathy of his left forearm. On June 14, 2012 appellant
underwent OWCP-authorized internal fixation surgery of the distal radius and scaphoid fractures of his left wrist
(OWCP File No. xxxxxx067).
4

Appellant’s immediate supervisor indicated that appellant stopped work on June 4, 2012 and returned to work
on July 2, 2012. The Board notes that, although appellant filed a claim for an occupational disease, his claim would
be best characterized as a claim for a traumatic injury as his claimed progressive idiopathic ataxic syndrome
condition was alleged to have been caused by events occurring in a single workday, i.e., the vehicular accident that
occurred on January 18, 2011. Under FECA, a traumatic injury refers to injury caused by a specific event or incident
or series of incidents occurring within a single workday or work shift whereas an occupational disease refers to an
injury produced by employment over a period longer than a single workday or work shift. 20 C.F.R. § 10.5(q), (ee);
Brady L. Fowler, 44 ECAB 351 (1992).
5

Dr. Deligtisch also produced reports in 2014 and 2015 which noted that appellant provided a similar medical
history.

2

Dr. Gomez diagnosed hereditary spinocerebellar ataxia and postconcussive syndrome related to
the January 2011 vehicular accident. He indicated that head trauma was a severe risk factor in
exacerbating underlying spinocerebellar ataxia.6
The employing establishment submitted a position description for appellant’s work as a
federal agent nuclear materials courier and a January 18, 2011 police report of his vehicular
accident on that date which showed that the vehicle in which he was a passenger had rolled over.
In a January 26, 2016 decision, OWCP denied appellant’s claim for a work-related injury
because it was untimely filed. Regarding the basis for the denial, it indicated:
“Your case is denied because the evidence does not support a finding that your
claim was filed within three years of the date of injury or that your immediate
supervisor had actual knowledge within 30 days of the date of injury. The date of
your injury is April 15, 2011. The claim for compensation was filed on
October 14, 2015.”
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.7 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”8
Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death, be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed, be in writing, state the
name and address of the employee, state the year, month, day and hour when and the particular
locality where the injury or death occurred, state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause, and be signed by and contain the

6

Dr. Gomez noted that appellant’s ataxia was mild, that he had preserved cognitive function but had mild
incoordination. Appellant also submitted a January 7, 2013 report noting left wrist surgery in June 2012.
7

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

8

5 U.S.C. § 8122(a).

3

address of the individual giving the notice.9 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.10
When a traumatic injury definite in time, place, and circumstances is involved, the time
for giving notice of injury and filing for compensation begins to run at the time of the incident,
even though the employee may not have been aware of the precise nature, seriousness, or
ultimate consequences of his or her injury.11 The Board has found that the statute of limitations
begins to run on the date that the employee actually knows of the possible relationship between
the employee’s condition and his or her employment, or reasonably should have known of the
possible relationship.12
ANALYSIS
On October 14, 2015 appellant filed a claim alleging that he sustained progressive
idiopathic ataxic syndrome due to a January 18, 2011 vehicular accident at work. The Board
finds that the evidence establishes that appellant was aware, or by the exercise of reasonable
diligence should have been aware, of the causal relationship between his employment and the
compensable disability as early as April 15, 2011. Appellant indicated on his October 14, 2015
claim form that he first became aware of his claimed ataxia condition on April 15, 2011 and that
he first realized on April 15, 2011 that it was caused or aggravated by his employment. His
explicit linking of the above-noted January 18, 2011 work-related accident with his development
of progressive idiopathic ataxic syndrome shows that he knew as early as April 15, 2011 of the
possible relationship between them. The Board’s finding that appellant was aware as early as
April 15, 2011 of the possible relationship between his claimed progressive idiopathic ataxic
syndrome and the January 18, 2011 vehicular accident at work is supported by the medical
evidence of record. In a report dated August 27, 2015, Dr. Gomez noted that appellant reported
being healthy until January 2011 when he was involved in a rollover vehicular accident in which
he bumped his head. He indicated that appellant reported that in approximately April 2012 he
began to have changes in his speech with some slurring and that by April 2012 he began falling
on a regular basis.
Appellant did not file his claim for an employment-related emotional condition until
October 14, 2015 and therefore he did not file his claim within the requisite three years of his
awareness of the possible relationship between the implicated employment incident, the
January 18, 2011 vehicular accident, and the claimed medical condition, progressive idiopathic
ataxic syndrome.13

9

Id. at § 8119; Larry E. Young, 52 ECAB 264 (2001).

10

Laura L. Harrison, 52 ECAB 515 (2001).

11

Delmont L. Thompson, 51 ECAB 155 (1999); Emma L. Brooks, 37 ECAB 407, 411 (1986).

12

William A. West, 36 ECAB 525, 528-29 (1985).

13

See supra notes 8, 11, and 12.

4

However, appellant’s claim would still be regarded as timely under section 8122(a)(1) of
FECA if his immediate superior had actual knowledge of the injury within 30 days or under
section 8122(a)(2) if written notice of injury was given to his immediate superior within 30 days
as specified in section 8119.14
The Board notes that there is some evidence of record that appellant’s immediate
supervisor had knowledge of appellant’s claimed injury at the time he was aware of the possible
connection between the condition and work factors. On the claim form submitted on October 14,
2015, appellant’s immediate supervisor indicated that appellant first reported his claimed injury
to her on April 15, 2011.15
Under FECA, although it is the burden of an employee to establish his or her claim,
OWCP also has a responsibility in the development of the factual evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
government source.16
Therefore, the case shall be remanded to OWCP for further development regarding the
knowledge of appellant’s immediate supervisor with respect to appellant’s claim that he became
aware in April 2011 that he had sustained an ataxia condition due to the January 18, 2011 workrelated vehicular accident. After carrying out this development, OWCP shall issue a de novo
decision regarding appellant’s claim for a work-related injury.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly denied appellant’s claim for a work-related injury because it was untimely filed.

14

See supra note 8.

15

This possible knowledge by the supervisor would be within 30 days because, although appellant implicated a
January 18, 2011 work-related accident, he did not realize until April 15, 2011 that he had sustained an ataxia
condition due to that accident. See supra notes 11 and 12.
16

Willie A. Dean, 40 ECAB 1208, 1212 (1989). On November 4, 2015 OWCP requested that the employing
establishment provide additional information regarding appellant’s claim, including any comments from a
knowledgeable supervisor on the accuracy of the statements provided by appellant regarding the claimed injury.
However, the employing establishment did not submit such comments.

5

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: June 28, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

